Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 14




          Exhibit C
     Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 14




                                          19-0270
                             CAUSE NO


BRANDON WILSON AND                         §         IN THE DISTRICT COURT OF
ALICIA WILSON                              §
     Plaintiffs,                           §
                                           §            ARANSAS COUNTY, TEXA,S
V.                                         §
                                            §
STATE FARM LLOYDS                           §                   JUDICIAL DISTRICT
    Defendant.                              §



                       PLAINTIFFS' ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, BRANDON WILSON AND ALICIA WILSON ("Plaintiffs" or

'WILSON"), and $les this Plaintiffs' Original Petition, complaining of State Farm

Lloyds ("Lloyds" or "Defendant"), and for cause of action, Plaintiffs would

respectfully show this Honorable Court the following:

                           DISCOVERY CONTROL PLAN

1.      Plaintiffs intend for discovery to be conducted under Level_3_o£Rule-19D-0f

        the Texas Rules of Civil Procedure. This case involves complex issues and

        will require extensive discovery. Therefore, Plaintiffs will ask the Court to

        order that discovery be conducted in accordance with a discovery control plan

        tailored to the particular circumstances of its suit.

                                        PARTIES

 2. Plaintiffs BRANDON WILSON AND ALICIA WILSON are individuals

        residing in ARANSAS County.

                                                                                   Electronically Filed
                                                                                   8/26/2019 12:00 AM
                                                                            District Clerk, Pam Heard
                                                                              Aransas County, Texas
                                                                   - -- - - —   - - - By: Suzy-Ward - -
     Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 3 of 14




3.      Defendant STATE FARM LLOYDS ("Lloyds") is a domestic insurance

        company engaging in the business of insurance in the State of Texas. This

        defendant may be served with personal process, via certif'ied mail, return

        receipt requested, by serving its registered agent, Corporation Service

        Company 211 E. 7th St., Ste. 620, Austin, Texas 78701.

                                   JURISDICTION

4.      The Court has jurisdiction" over Ithis -cause of action becuuse the aar_ount in

        controversy is within the jurisdictional limits of the Court.

5.      The Court has jurisdiction over Defendant LLOYDS because the defendant is

        a domestic insurance company that engages in the business of insurance in

        the State of Texas, and Plaintiffs' causes of action arise out of the defendant's

        business activities in the State of Texas.

                                         VENUE

6.      Venue is proper in ARANSAS County, Texas, because the insured property is

        situated in ARANSAS County, Texas. TEx. C1v. f'ItAC. & REM. CoDE § 15.032.



7.      Plaintiffs are the owner of a Texas Homeowners Insurance Policy number 83-

        BC4476-7 (hereinafter referred to as "the Policy"), which was issued by

        STATE FARM LLOYDS.

8.      Plaintiffs own the insured property, which is specifically located at 816 PINE

        AVE., ROCKPORT, TEXAS 78382, in ARANSAS County (hereinafter

        referred to as "the Property")

9.      STATE FARM LLOYDS sold the Policy insuring the Property to Plaintiffs.
                                                                                   Page 2
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 14




10.   On or about August 25, 2017, a massive hurricane struck ARANSAS County,

      Texas, causing significant damage to many homes and businesses throughout

      the region, including Plaintiffs property. Plaintiffs roof, interior and exterior

      sustained extensive damage during the hurricane. Shortly after the

      hurricane, Plaintiffs submitted a claim to LLOYDS against the Policy for

      the damage to the Property sustained as a result of the storm. Plaintiffs

      asked that LLOYDS cover-- the cost vf repairs ta the Property p~arsuant . to

      the Policy.

11.   The claim number assigned by Lloyds is 53-00Q2-99N.

12.   Defendant LLOYDS assigned an adjuster to the claim. The adjuster assigned

      to Plaintiffs claim was improperly trained and failed to perform a reasonable

      or adequate inspection of the damages. During the course of the inspection,

      the adjuster made the executive decision to deny most of Plaintiffs covered

      damages. This is evidenced by the adjuster's estimate which severely

      undervalued and/ or omitted the damages fence, shed, garage, electrical

      system, septic system and Plaintiffs' personal contents. To date, Plaintiffs

      have not received the full payment amount due under the Policy, nor have

      they received any explanation from Defendant as to why they ultimately

      issued underpayment of Plaintiff's damages.

13.   As a result of the unreasonable investigation of Plaintiff's claim (including

      not providing full coverage for the damages sustained by Plaintiffs and

      under-scoping the damages during its investigation, thus denying adequate


                                                                                 Page 3
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 14




      and sufficient payment to Plaintiffs to repair its property), Plaintiff's claim

      was improperly and unreasonably adjusted. The mishandling of Plaintiffs

      claim has also caused a delay in their ability to make necessary repairs to the

      Property, which has resulted in additional and consequential damages. To

      date, Plaintiffs have yet to receive the full payment to which they are entitled

      under the Policy.

14.   As detailed in the paragraphs below;- LLOYDS- wrongftill_y denied Plaintiff's

      claim for repairs to the Property, even though the Policy provided coverage

      for losses such as those suffered by Plaintiffs. Furthermore, LLOYDS

      underpaid some of Plaintiffs claims by not providing full coverage for the

      damages sustained by Plaintiffs, as well as under-scoping the damages

      during the investigation.

15.   To date, LLOYDS continues to delay in the payment for the damages to the

      property. As such, Plaintiffs have not been paid the full amount for the

      damages to their property.

16.   Deferidant LLOYDS—faled to perform its contractual duties to adequately

      compensate Plaintiffs under the terms of the Policy. Specif'ically, it refused to

      pay the full proceeds due under the Policy, although due demand was made

      for proceeds to be paid in an amount sufficient to cover the damaged

      property, and all conditions precedent to recovery upon the Policy had been

      carried out and accomplished by Plaintiffs. LLOYDS' conduct constitutes a

      breach of the insurance contract between LLOYDS and Plaintiffs.


                                                                                 Page 4
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 14




17.   Defendant LLOYDS misrepresented to Plaintffs that much of the damage to

      the Property was not covered under the Policy, even though the damage was

      caused by a covered occurrence. Defendant LLOYDS' conduct constitutes a

      violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.

      INS. CODE §541.060(a)(1).

18.   Defendant LLOYDS failed to make an attempt to settle Plaintiff's claim in a

      fair manner, although ,they were aware- of their liability to Plaintiffs under .

      the Policy. Defendant LLOYDS' conduct constitutes a violation of the Texas

      Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

      §541.060(a)(2)(A).

19.   Defendant LLOYDS failed to explain to Plaintiffs the reasons for their offer

      of an inadequate settlement. Specif'ically, Defendant LLOYDS failed to offer

      Plaintiffs adequate compensation, without any valid explanation why full

      payment was not being made. Furthermore, Defendant LLOYDS did not

      communicate that any future settlements or payments would be forthcoming

       CI P:CRJ~V for the en ire osses covered under the Policy, nor did they provide any

      explanation for the failure to adequately settle Plaintiffs claim. Defendant

      LLOYDS' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(3).

20.   Defendant LLOYDS refused to fully compensate Plaintiffs, under the terms

      of the Policy, even though Defendant LLOYDS failed to conduct a reasonable

      investigation. Specifically, Defendant LLOYDS performed an outcome-


                                                                                  Page 5
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 14




      oriented investigation of Plaintiffs claim, which resulted in a biased, unfair,

      and inequitable evaluation of Plaintiffs losses on the Property. Defendant

      LLOYDS' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(7).

21.   Defendant LLOYDS failed to meet its obligation under the Texas Insurance

      Code regarding timely acknowledging Plaintiffs' claim, beginning and

      investigation of Plaintiffs claim and- requesting all inforniatiori reasonably. .   '

      necessary to investigate Plaintiff's claim, within the statutorily mandated

      time of receiving notice of Plaintiff's claim. Defendant LLOYDS' conduct

      constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §542.055.

22.   Defendant LLOYDS failed to accept or deny Plaintiffs full and entire claim

      within failed to accept or deny Plaintiffs full and entire claim within the

      statutorily mandated time of receiving all necessary information. LLOYDS'

      conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

                   .INS: CO-DE' §542.056.
      of Claims. TEX-

23.   Defendant LLOYDS failed to meet its obligations under the Texas Insurance

      Code regarding payment of claim without delay. Specifically, it has delayed

      full payment of Plaintiffs claim longer than allowed, and, to date, Plaintiffs

      have not received full payment for the claim. LLOYDS' conduct constitutes a

      violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

      CODE §542.058.


                                                                               Page 6
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 14




24.   From and after the time Plaintiffs claim was presented to Defendant

      LLOYDS, the liability of LLOYDS to pay the full claim in accordance with

      the terms of the Policy was reasonably clear. However, LLOYDS has refused

      to pay Plaintiffs in full, despite there being no basis whatsoever on which a

      reasonable insurance company would have relied to deny the full payment.

      LLOYDS' conduct constitutes a breach of the common law duty of good faith

      and fair dealing.

25.   Defendant LLOYDS knowingly or recklessly made false representations, as

      described above, as to material facts and/or knowingly concealed all or part of

      material information f-rom Plaintiffs.

26.   As a result of Defendant LLOYDS' wrongful acts and omissions, Plaintiffs

      were forced to retain the professional services of the attorney and law firm

      who are representing them with respect to these causes of action.

                              CAUSES OF ACTION:

                    CAUSES OF ACTION AGAINST LLOYDS

               NONCOMPLTANCE WITH TEXAS INSUIiANCE CODE=
                     UNFAIR SETTLEIlIIENT PRACTICES




                                                                               Page 7
  Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 14




27.   Defendant LLOYDS is liable to Plaintiffs for intentional breach of coritract,

      as well as intentional violations of the Texas Insurance Code and intentional

      breach of the common law duty of good faith and fair dealing.

                              BREACH OF CONTRACT

28.   Defendant LLOYDS' conduct constitutes a breach of the insurance contract

      made between Lloyds and Plaintiffs.

29.   Defendant LLOYDS' failure and/or refusal; as deseribed above, to pay the

      adequate compensation as it is obligated to do under the terms of the Policy

      in question, and under the laws of the State of Texas, constitutes a breach of

      LLOYDS' insurance contract with Plaintiffs.

                  NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                       UNFAIR SETTLEMENT PRACTICES

30.   Defendant LLOYDS' conduct constitutes multiple violations of the Texas

      Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a).

      All violations under this article are made actionable by TEx. INS. CODE

      §541.151.

31.   Defendant LLOYDS' unfair settlement practice, as described above, of

      misrepresenting to Plaintiffs material facts relating to the coverage at issue,

      constitutes an unfair method of competition and an unfair and deceptive act

      or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

32.   Defendant LLOYDS' unfair settlement practice, as described above, of failing

      to attempt in good faith to effectuate a prompt, fair, and equitable settlement

      of the claim, even though Lloyds' liability under the Policy was reasonably

                                                                               Page 8
 Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 14




      clear, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE

      §541.060(a)(2)(A).

33.   Defendant LLOYDS' unfair settlement practice, as described above, of failing

      to promptly provide Plaintiffs with a reasonable explanation of the basis in

      the Policy, in relation to the facts or applicable law, for its offer of a

      compromise settlement of the claim, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(3).

34.   Defendant LLOYDS' unfair settlement practice, as described above, of failing

      within a reasonable time to affirm or deny coverage of the claim to Plaintiffs,

      or to submit a reservation of rights to Plaintiffs, constitutes an unfair method

      of competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(4).

35.   Defendant LLOYDS' unfair settlement practice, as described above, of

      reftrsing to pay—Plaintif~s claim without conducting a reasonable

      investigation, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CoDE

      §541.060(a)(7).




                                                                                Page 9
 Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 14




                NONCOMPLIANCE WITH TEXA.S INSURANCE CODE:
                      THE PROMPT PAYMENT OF CLAIMS

36.   Defendant LLOYDS' conduct constitutes multiple violations of the Texas

      Insurance Code, Prompt Payment of Claims. All violations made under this

      article are made actionable by TEX. INS. CODE §542.060.

37.   Defendant LLOYDS' failure to acknowledge receipt of Plaintiff's claim,

      commence investigation of the claim, and request from Plaintiffs all items,

      statements, and forms that it reasonably believed would be required within

      the applicable time constraints, as described above, constitutes a non-prompt

      payment of claims and a violation of TEx. INS. CODE §542.055.

38.   Defendant LLOYDS' failure to notify Plaintiffs in writing of its acceptance or

      rejection of the claim within the applicable time constraints constitutes a

      non-prompt payment of the claim. TEX. INS. CoDE §542.056.

39.   Defendant LLOYDS' delay of the payment of Plaintiff's claim following its

      receipt of all items, statements, and forms reasonably requested and

      required, longer than the amount of time provided for, as described above

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

            BREACH OF THE DUTX OF'` GOOD I`AITH AND FAIR DEALING

40.   Defendant LLOYDS' conduct constitutes a breach of the common law duty of

      good faith and fair dealing owed to insureds in insurance contracts.

41.   Defendant LLOYDS' failure, as described above, to adequately and

      reasonably investigate and evaluate Plaintiffs claim, although at that time

      Lloyds knew or should have known by the exercise of reasonable diligence

                                                                             Page 10
     Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 14




          that its liability was reasonably clear, constitutes a breach of the duty of good

          faith and fair dealing.

                                          KNOWLEDGE

    42.   Each of the acts described above, together and singularly, was done

          "knowingly," as that term is used in the Texas Insurance Code, and was a

          producing cause of Plaintiffs damages described herein.

                                         DAMAGES

    43.   Plaintiffs would show that all of the aforementioned acts, taken together or

          singularly, constitute the producing causes of the damages sustained by

          Plaintiffs.

    44.   As previously mentioned, the damages caused by the storm have not been

          properly addressed or repaired in the time since the event, causing further

          damages to the Property, and causing undue hardship and burden to

          Plaintiffs. These damages are a direct result of Defendant Lloyds'

          mishandling of Plaintiff's claim in violation of the laws set forth above.

                          -tract,—Plaintif s are entitled to regain thenefit
                     of con
    45.--Fvr-brL-acl —                                                  be-  f the
                                                                             o

          bargain, which is the amount of the claim, together with attorney's fees.

    46. For noncompliance with the Texas Insurance Code, Unfair Settlement
I

          Practices, Plaintiffs are entitled to actual damages, which include the loss of

          the benefits that should have been paid pursuant to the policy, mental

          anguish, court costs, and attorney's fees. For knowing conduct of the acts

          described above, Plaintiffs ask for three times their actual damages. TEX. INS.

          CoDE §541.152.
                                                                                       Page 11
 Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 14




47.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

      Plaintiffs are entitled to the amount of their claim, as well as eighteen (18)

      percent interest per annum on the amount of such claim as damages,

      together with attorney's fees. TEx. INS. CODE §542.060.

48.   For breach of the common law duty of good faith and fair dealing, Plaintiffs

      are entitled to compensatory damages, including all forms of loss resulting

      from the insurer's breach of duty; such as - additional costs, economic-          _e_ `




      hardship, losses due to nonpayment of the amount the insurer owed,

      exemplary damages, and damages for emotional distress.

49.   For the prosecution and collection of its claim, Plaintiffs have been compelled

      to engage the services of the attorney wliose name is subscribed to this

      pleading. Therefore, Plaintiffs are entitled to recover a sum for the

      reasonable and necessary services of Plaintiffs attorney in the preparation

      and trial of its action, including any appeals to the Court of Appeals and/or

      the Supreme Court of Texas.

                                 JURY DEMAND

50.   Plaintiffs hereby request that all causes of action alleged herein be tried

      before a jury consisting of citizens residing in ARANSAS County, Texas.

                            WRITTEN DISCOVERY

                           REQUESTS FOR DISCLOSURE

51.   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is

      requested to disclose, " within 50 days of service of this request, the

      information or material described in Texas Rule of Civil Procedure 194.2.
                                                                              Page 12
 Case 2:19-cv-00280 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 14




                                      PRAYER
       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial

hereof, said Plaintiffs have and recover such sums as would reasonably and justly

compensate it in accordance with the rules of law and procedure, as to actual

damages, treble damages under the Texas Insurance Code, and all punitive and

exemplary damages as may be found. In addition, Plaintiffs request the award of

attorney's fees for the trial and any appeal of its case, for all costs of Court on its

behalf expended, for prejudgment and postjudgment interest as allowed by law, and

for any other and further relief, either at law or in equity, to which it may show

itself justly entitled. In accordance with Rule 47 of the Texas Rules of Civil

Procedure, Plaintiffs seek monetary relief over $200,000 but not more than

$1, 000, 000.

                                              Respectfully submitted,

                                               CARRIGAN & ANDERSON, PLLC

                                              /s/David M. Anderson
                                              David M. Anclerson
                                              State Bar No. 24064815
                                              Stephen P. Carrigan
                                              State Bar No. 03877000
                                              101 N. Shoreline Blvd., Suite 420
                                              Corpus Christi, Texas 78401
                                              (361) 884-4433 (Office)
                                              (361) 884-4434 (Facsimile)
                                              ander son@,ccatiiallaw.coni
                                              scarrig~anC:ccatriallaw.com

                                               ATTORNEYS FOR PLAINTIFFS




                                                                                Page 13
